 1
 2
 3
 4
 5
 6
 7
 8
                       IN UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WASHINGTON
 9
10    ANA LUGO,
11
                               Plaintiff,           Case No. 2:21-cv-00147-RSL
12
      vs.
13
14    HIGHLINE SCHOOL DISTRICT,                     ORDER OF DISMISSAL WITH
                                                    PREJUDICE AND WITHOUT
15
                              Defendant.            COSTS
16
17
            THIS MATTER coming before the Court upon the joint stipulation of the
18
19   parties for dismissal of all claims and causes of action against Defendant and
20
     having reviewed the files and records, and good cause appearing; now, therefore:
21
22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all
23
24
     claims and causes of action against Defendant are hereby DISMISSED with
25   prejudice and without costs to either party.
26
27                                            Evans, Craven & Lackie, P.S.
                                                                        818 W. Riverside, Suite 250
                                                                         Spokane, WA 99201-0910
                                                                (509) 455-5200; fax (509) 455-3632
     ORDER OF DISMISSAL WITH PREJUDICE
     AND WITHOUT COSTS - page 1
 1         Dated this 19th day of May, 2021.
 2
 3
 4
 5                                             Robert S. Lasnik
                                               United States District Judge
 6
 7
 8   Presented by:
 9
     EVANS, CRAVEN & LACKIE, P.S.
10
11   By:         s/ Michael E. McFarland, Jr.
             MICHAEL E. McFARLAND, JR., #23000
12
             Attorneys for Defendant
13
14   Approved as to Form;
     Notice of Presentment Waived:
15
16   CROTTY & SON LAW FIRM PLLC
17
     By:         s/Matthew Z. Crotty
18
             MATTHEW Z. CROTTY #39284
19           Attorneys for Plaintiff
20
21
     THE LAW OFFICE OF THOMAS G. JARRARD, PLLC
22   By:         s/Thomas G. Garrard
23           THOMAS G. JARRARD, #39774
24           Attorneys for Plaintiff
25
26
27                                                Evans, Craven & Lackie, P.S.
                                                                              818 W. Riverside, Suite 250
                                                                               Spokane, WA 99201-0910
                                                                      (509) 455-5200; fax (509) 455-3632
     ORDER OF DISMISSAL WITH PREJUDICE
     AND WITHOUT COSTS - page 2
